       Case 3:19-cv-05705-BRM-DEA Document 1-2 Filed 02/14/19 Page 1 of 1 PageID: 11


                                Copyrights-In-Suit for IP Address 73.178.141.113

ISP: Comcast Cable Holdings, LLC
Location: Monmouth Junction, NJ



                                Registration       Date of First                              Most Recent Hit
Title                           Number             Publication            Registration Date   UTC
18 Year Old Models First Time   PA0002139384       09/30/2018             10/09/2018          12/15/2018
Threesome

Sex For Three By The Sea        PA0002078047       07/29/2017             08/30/2017          12/15/2018

Into The Lions Mouth            PA0002094776       11/25/2017             11/28/2017          12/15/2018

Teach Me About Sex              PA0002140491       08/31/2018             09/24/2018          12/15/2018

Threeway Strip Poker            PA0002133715       07/27/2018             08/02/2018          11/21/2018


Total Malibu Media, LLC Copyrights Infringed: 5




                                                  EXHIBIT B
CNJ822
